UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7117



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MELVIN ANTONIO BURL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (CR-99-176; CA-03-444-02)


Submitted:   February 20, 2004             Decided:   March 5, 2004


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Antonio Burl, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Melvin Antonio Burl, a federal prisoner, seeks to appeal

the district court’s order denying his motion filed under 28 U.S.C.

§ 2255 (2000) as untimely.       We previously remanded this case to the

district court for the limited purpose of determining when Burl

delivered   the   motion   to    prison   officials   for   mailing.   See

Houston v. Lack, 487 U.S. 266 (1988) (holding that prisoner’s legal

materials are deemed filed on the date they are deposited with

prison officials for mailing). On remand, the district court found

that Burl delivered his motion to prison officials pursuant to the

“system designed for legal mail” on June 17, 2003, one week after

the expiration of the time limitation provided in the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”).             See Fed. R.

App. P. 4(c)(1).

            An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).      A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,


                                    - 2 -
336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Burl has not made the

requisite showing.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented     in   the

materials     before   the    court   and     argument    would   not    aid   the

decisional process.



                                                                        DISMISSED




                                      - 3 -